Per Curiam:
The first assignment alleges that the court erred in the following portion of its general charge: “ I do not understand that there is any attempt made on the part of the defence to contradict what has been testified to by James and his witnesses relative to the property which he owns individually.” This language is not strictly accurate, for there was an attempt made. But it was an attempt, nothing more. The title of the defendant could not be defeated by the declarations of Frank Udderzook, which is all the testimony of Edmund Hatton and Samuel G. Hatton amounts to. The second assignment does not conform to the Rules of Court, and for this reason has not been considered.
Judgment affirmed.